The offense is possession of intoxicating liquor for the purpose of sale; the punishment confinement in the penitentiary for two years.
Operating under a search warrant officers searched appellant's residence and found therein two gallons of whiskey. Testifying in his own behalf, appellant admitted the possession and ownership of the whiskey, but declared that he was in bad physical condition and used it for medicinal purposes.
It is unnecessary to determine whether the search warrant was legally sufficient. Appellant testified that the whiskey belonged to him. Having testified to the same facts as stated by the officers relative to the quantity of whiskey he possessed, appellant cannot now claim to have been injured by the testimony of the officers, even if such testimony was improperly admitted. Frey v. State, 3 S.W. (2d Edition) 459; McLaughlin v. State, Opinion Number 11,286, delivered February 15th, 1928; Sifuentes et al. v. State, Opinion Number 11,546, delivered March 7th, 1928; Gonzales v. State, 299 S.W. 901; Wagner v. State, 109 S.W. 169.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 201 
              ON APPELLANT'S MOTION FOR REHEARING.